        Case 2:12-cv-00509-RCM Document 71 Filed 02/14/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                             )
ex rel. BREIT GEIBEL,                                 )
                                                      )
                        Plaintiff/Relator,            )       Civil Action No. 12-0509
                                                      )
                        V.                            )       FILED UNDER SEAL
                                                      )       PURSUANT TO 31 U.S.C.
NICHOLAS TROMBETTA; THE                               )       § 3730(b )(2)
PENNSYLVANIA CYBER CHARTER                            )
SCHOOL; INC.; THE NATIONAL NETWORK                    )
OF DIGITAL SCHOOLS MANAGEMENT                         )
FOUNDATION; AVANTI MANAGEMENT                         )
GROUP, LLC; PALATINE DEVELOPMENT,                     )
LLC; THE DIGITAL PRINT SHOPPE, LLC;                   )
PRIMA LEARNING CENTER, LLC;                           )
ONE TO ONE ENTERPRISES, LLC; NCS                      )
TECHNOLOGIES, INC.; and DOES 1 to 100,                )
                                                      )
                        Defendants.                   )


                                              ORDER

        The United States having notified the Court on June 1, 2015, of its decision not to intervene

in this action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as

follows:

        IT IS ORDERED that,

        1.     the Complaint be unsealed and served upon Defendants by Relator within~

days;

        2.     all other contents of the Court' s file in this action remain under seal and not be

made public or served upon Defendants, except for (a) this Order; (b) the _Court's July 1, 2015

Order Staying the Case (Dkt. No. 52); and (c) the Court' s July 6, 2015 Order Staying the Case

(Dkt. No. 56), which Relator will serve upon Defendants only after service of the Complaint;
- - - - - - - - - - - - - - - - - - - -- - - - - - - -- - - - - - - - ·· - -- -
                  Case 2:12-cv-00509-RCM Document 71 Filed 02/14/19 Page 2 of 2




                     3.      the seal be lifted as to all other matters occurring in this action after the date of this

            Order;

                     4.      the parties shall serve all pleadings and motions filed in this action, including

            supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The

            United States may order any deposition transcripts and is entitled to intervene in this action, for

            good cause, at any time;

                     5.      the parties shall serve all notices of appeal upon the United States;

                     6.      all orders of this Court shall be sent to the United States; and that

                     7.     · should Relator or Defendants propose that this action be dismissed, settled, or

            otherwise discontinued, the Court will solicit the written consent of the United States before ruling

            or granting its approval.

                     IT IS SO ORDERED,

                     This   /Y   iyo~~                  , 2019.




                                                      ~e.2,;Z..~  United States Magistrate Judge




                                                                   2
